DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Indian Patent Application No. 201721028487, filed on August 10, 2017, which is acknowledged.
Drawings
The drawings were received on 03/15/2018.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2018 has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception. 

Step 1: This part of the eligibility analysis evaluates whether the claim(s) falls within any statutory category. See MPEP 2106.03: 
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture (claim 5), a method/process (claims 1-2), a machine/system/product (claim 3-4), and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter), (Step 1).

Regarding independent claims 1, 3 and 5:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Applicant’s claim limitations under broadest reasonable interpretation covers activities classified under the mathematical concepts grouping defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2)(I) and the 2019 PEG. As evaluated below:
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
jointly optimizing hyperparameters (i) kernel co-efficient y and (ii) rejection rate hyperparameter v, corresponding to a maximum performance Pmax of a one-class support vector machine (OC-SVM), wherein Pmax is identified from a matrix P of combinational values of the hyperparameters (202); (Mathematical concepts directed to the mathematical calculations for optimizing hyperparameters recited by the claim limitation and the mathematical relationships captured as corresponding the hyperparameter with an identified maximum performance and W model parameters characterizing the one-class support vector machine)
and obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for binary classification (204). (Mathematical concepts directed to computing a boundary based on joint optimization mathematical calculations for binary classification having numerical outcomes as zeros and ones)
If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, and mathematical calculation, then it falls within the “mathematical concept” grouping of abstract ideas as discussed above. Thus, limitations noted above also fall into the “mathematical concept” groupings of abstract ideas.
	Regarding claims independent claims 3 and 5 the claims recited similar limitations to those recited in claim 1 limitations and are therefore rejected under the same rationale. 

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Regarding claims 1, 3 and 5 
	This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components are recited at a high level of generality that they represent no more than mere instructions to generally link the judicial exception to the technology environment, see MPEP 2106.05(h):
 Claim 1: processor implemented method;
 Claim 3: a system
Claim 5: A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to
Limitations that  generally link the judicial exception to the technology environment, see MPEP 2106.05(h), do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.
When claim limitations are viewed in combination or as a whole, the claims do not include additional limitations amounting to significantly more than the exception.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claims 1, 3, and 5 are directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claims 1, 3, and 5, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 
Specially, the additional elements considered as part of the preamble are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because they generally link the judicial exception to the technology environment, see MPEP 2106.05(h). Mere instructions to generally link the judicial exception to the technology environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Thus, the claim limitations elements in claims 1, 3, and 5, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding claims Regarding dependent claims 2 and 4 which are dependent on claims 1 and 3 respectively, the claim are directed to a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more as highlighted below in the claim limitations by evaluating the claim limitations under the Step2A and 2B:
Regarding claims 2  and 4 limitations, the claims limitations recite a judicial exception as analyzed in exemplar claim 2 limitations :
Step 2A Prong One:  
Abstract idea recited in independent claim 1 is incorporated.
wherein the step of 15jointly optimizing the hyperparameters comprises: (i) eliminating outliers in the matrix P to obtain a steadiness matrix Psteady (202a); (Mathematical concepts directed to mathematical calculations for optimizing hyperparameter to remove data in a matrix)
(ii) computing a steadiness parameter steady based on maximum performance and standard deviation associated with the 20steadiness matrix Psteady (202b); (Mathematical concepts directed to computing parameters based on mathematical calculations of a maximum performance and standard deviation)
 (iii) diversifying the steadiness parameter steady by forming a plurality of matrices Pnew representing a plurality of regions comprising the steadiness matrix Psteady for analyzing new 23steadiness parameter Steady new corresponding to each of the plurality of matrices Pnew (202c); (Mathematical concepts directed to computing a diversified parameter by calculating mathematical relationship as a plurality of matrices including data representing a plurality of regions for computing new parameter corresponding to each of the plurality of matrices for analysis)
(iv) iteratively computing new steadiness parameter Steady new based on step (ii) until a stopping criterion is satisfied, wherein the 5stopping criterion is a ratio of the steadiness parameter Ssteady and the new steadiness parameter  Steady new less than or equal to є, wherein є represents a deviation coefficient tending to 1 (202d); (Mathematical concepts directed to computing a new parameter iteratively based on mathematical calculations of the stop criterion)
 (v) selecting a new steadiness matrix PSteady new corresponding to the new steadiness parameterSteady new that meets the stopping 10criterion (202e); (Mathematical concepts directed to computing a  new matrix using a condition using the steadiness parameter and calculation of the stopping criterion)
and (vi) determining a pair Ʀopt of optimal kernel co-efficient yopt and optimal rejection rate hyperparameter vopt corresponding to a maximum performance element of selected new steadiness matrix PSteady new (202f). (Mathematical concepts directed to computing a pair of optimal variables related to calculating a maximum element of a matrix )
Step 2A Prong Two:  
The additional elements in the preamble are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components are recited at a high level of generality that they represent no more than mere instructions to generally link the judicial exception to the technology environment, see MPEP 2106.05(h).
Claim 4 limitations are similar to claim 2 limitations and are rejected under the same rationale.
Step 2B: 
Regarding dependent claims 2 and 4, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 
First, the additional elements include in the preamble are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components are recited at a high level of generality that they represent no more than mere instructions to generally link the judicial exception to the technology environment, see MPEP 2106.05(h), as noted in Step 2A Prong Two. Mere instructions to generally link the judicial exception to the technology environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Thus, the claim limitations elements in claims 1-5, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by De Morsier et al. (NPL “Semi-supervised novelty detection using SVM entire solution path”, hereinafter ‘Frank’).

Regarding independent claim 1, Frank teaches a processor implemented method comprising:
jointly optimizing hyperparameters (i) kernel co-efficient y and (ii) rejection rate hyperparameter v, corresponding to a maximum performance Pmax of a one-class support vector machine (OC-SVM), wherein Pmax is identified from a matrix P of combinational values of the hyperparameters (202); (Frank teaches jointly optimizing, in Sec. III: … The other parameters influencing the boundary (kernel [claimed (i) kernel co-efficient y] and regularization parameters [claimed  (ii) rejection rate hyperparameter v]) can be selected in the same way by maximizing the distances across the boundary... The density criterion across the boundary is defined as DC(k, γ) = median{Dpair(k, γ)}. A small DC indicates that the boundary passes through high-density regions, whereas a large DC indicates that the boundary passes through the LD region. The maximum DC value indicates the optimal boundary passing through lowest density regions. For this reason, the final criterion LDC is defined as LDC(k) = maxγ(DC(k, γ)) [claimed jointly optimizing hyperparameters (i) kernel co-efficient y and (ii) rejection rate hyperparameter v, corresponding to a maximum performance Pmax of a one-class support vector machine (OC-SVM), wherein Pmax is identified from a matrix P of combinational values of the hyperparameters]…  To avoid such situations, the most accurate distance across the boundary is searched through a range of k values (krange). The value minimizing LDC over krange is retained as the most robust value, i.e., k∗. Using this optimal k∗, the boundary passing through the lowest density region is localized at γ∗ = argmaxγ(DC(k∗, γ)). The full procedure is summarized in Algorithm 1 and values of DC for different k and γ are presented in Fig. 5.).; Algorithm selects for matrix values noted by () for preforming the maximum operations (e.g. max()), in Sec. III and Algorithm 1)
and obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for binary classification (204). (Frank teaches obtaining decision boundary, in Sec. II A: SVMs are efficient kernel machines seeking for the hyperplane separating two classes with a maximum margin in high-dimensional feature space induced by mapping function Φ. This mapping function Φ allows having a nonlinear separation in the input space by finding the linear separation in the induced feature space... SVMs have been extremely efficient in classification problems in remote sensing [43]. SVMs are trained using a set of samples (multitemporal pixels) with associated labels {(xi, yi)}N i=1, where xi ∈ Rd and yi ∈ {+1,−1} [claimed obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for binary classification]., in Sec. III: … The other parameters influencing the boundary (kernel and regularization parameters) can be selected in the same way by maximizing the distances across the boundary… and Algorithm 1 teaches the claimed obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for binary classification; wherein k∗ and γ∗  are claimed vopt and yopt)])
Examiner notes that Frank teaches the processor implemented method as disclosed algorithm used for in MATLAB, in Abstract: … SSND can be seen as an unbalanced classification problem solved using the cost-sensitive support vector machine (CS-SVM), but this requires a heavy parameter search. Here, we propose the use of entire solution path algorithms [claimed processor implemented method for performed disclosed functions] for the CS-SVM in order to facilitate and accelerate parameter selection for SSND...; and in Pg. 1945: Right Col: …Experiments were designed in the MATLAB environment based on the SVMPath and Nested SVM toolboxes (downloadable at  ttp://www.eecs.umich.edu/~cscott/code.html)…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over De Morsier et al. (NPL “Semi-supervised novelty detection using SVM entire solution path”, hereinafter ‘Frank’) in view of Kakde et al. (US Pat. No. 9,536,208, hereinafter ‘Kal’).
Regarding independent claims 3 and 5, the claims include limitations that are similar to the claim 1 limitations and are rejected under the same rationale.
While Frank teaches the use of algorithms that run using MATLAB as processor implemented methods, in Abstract: … SSND can be seen as an unbalanced classification problem solved using the cost-sensitive support vector machine (CS-SVM), but this requires a heavy parameter search. Here, we propose the use of entire solution path algorithms [processor implemented method for performed disclosed functions] for the CS-SVM in order to facilitate and accelerate parameter selection for SSND...; and in Pg. 1945: Right Col: …Experiments were designed in the MATLAB environment based on the SVMPath and Nested SVM toolboxes (downloadable at  ttp://www.eecs.umich.edu/~cscott/code.html)…  
Frank does not expressly teach the claim limitations:
A system comprising: one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: 
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
Kal does expressly teach the claim limitations: 
A system comprising: one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: (Kal teaches in 1:26-64: In another example embodiment, a non-transitory com­puter-readable medium is provided having stored thereon computer-readable instructions that, when executed by a computing device, cause the computing device to determine a support vector data description for outlier identification… For each of the selected plurality of values for the kernel parameter, an optimal value of an objective function defined for a support vector data description (SVDD) model using the kernel function, the read plurality of data points, and a respective value for the kernel parameter is computed to define a plurality of sets of support vectors…In yet another example embodiment, a computing device is provided. The system includes, but is not limited to, a processor and a non-transitory computer-readable medium operably coupled to the processor. The computer-readable medium has instructions stored thereon that, when executed by the computing device, cause the computing device to determine a support vector data description for outlier identification

    PNG
    media_image1.png
    780
    1128
    media_image1.png
    Greyscale
)
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: (Kal teaches in 1:26-64: In another example embodiment, a non-transitory com­puter-readable medium is provided having stored thereon computer-readable instructions that, when executed by a computing device, cause the computing device to determine a support vector data description for outlier identification… For each of the selected plurality of values for the kernel parameter, an optimal value of an objective function defined for a support vector data description (SVDD) model using the kernel function, the read plurality of data points, and a respective value for the kernel parameter is computed to define a plurality of sets of support vectors…In yet another example embodiment, a computing device is provided. The system includes, but is not limited to, a processor and a non-transitory computer-readable medium operably coupled to the processor. The computer-readable medium has instructions stored thereon that, when executed by the computing device, cause the computing device to determine a support vector data description for outlier identification: And computing device with claimed processor, depicted Fig. 1: 

    PNG
    media_image1.png
    780
    1128
    media_image1.png
    Greyscale
)
The Frank and Kal references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing system methods for optimizing support vector machine learning modeling parameters for binary classification task.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for jointly optimizing model parameters for optimizing the decision boundary for classifying data using one-class support vector machines  as disclosed by Frank with the method of parameter selection in support vector machines using an optimal value of the an objection function  as disclosed by Main.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Frank and Kal in order to enable the use of computing device to execute instructions for selecting parameters for optimizing the decision boundary for implementing support vector data description for outlier identification (Kal, 1:26-39).; Doing so enables the use of a Support vector data description (SVDD) as a single class classification machine learning techniques that can provided flexible boundary around the observation data, (Kal, 1:16-39) .

Allowable Subject Matter
Claims 2 and 4 were searched, but are not rejected under 35 USC 102 nor 35 USC 103.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 4 would be allowable for disclosing elements directed to determining a optimal pair of hyperparameters based on computing and updating a steadiness matrix and parameter for , as recited by the claim limitation: “wherein the step of 15jointly optimizing the hyperparameters comprises: (i) eliminating outliers in the matrix P to obtain a steadiness matrix Psteady (202a); (ii) computing a steadiness parameter steady based on maximum performance and standard deviation associated with the 20steadiness matrix Psteady (202b);  (iii) diversifying the steadiness parameter steady by forming a plurality of matrices Pnew representing a plurality of regions comprising the steadiness matrix Psteady for analyzing new 23steadiness parameter Steady new corresponding to each of the plurality of matrices Pnew (202c); (iv) iteratively computing new steadiness parameter Steady new based on step (ii) until a stopping criterion is satisfied, wherein the 5stopping criterion is a ratio of the steadiness parameter Ssteady and the new steadiness parameter  Steady new less than or equal to є, wherein є represents a deviation coefficient tending to 1 (202d);  (v) selecting a new steadiness matrix PSteady new corresponding to the new steadiness parameterSteady new that meets the stopping 10criterion (202e); and (vi) determining a pair Ʀopt of optimal kernel co-efficient yopt and optimal rejection rate hyperparameter vopt corresponding to a maximum performance element of selected new steadiness matrix PSteady new (202f).”.
Frank teaches a process for computing the optimal set of parameters that are used optimized the boundary for binary classifications. 
Kal teaches the use of parameter selection methods to optimize the detection of outliers by a single class support vector machine learning techniques. 
Iordanescu et al. (US Pub. No. 2011/0103656): teaches the use of model parameter of the support vector machine can be used to control the ratio of outliers misclassified in the dataset by the model. .
From IDS Filed 03/15/2022:
Muller et al. (US Pub. No. 2008/0201278): process for selecting model parameters and training a support vector machine to differentiate between a plurality of classes in a data sample and filter data from the training data set in order  to encapsulate the smallest geometric representation of normal data.
Hur et al. (US Pub. No. 2005/0228591): process for training support vector machine to differentiate between different classes in a data sample and filter outliers.
In summary, the references made of record, fail to disclose the required claimed technical features as recited by the claims 2 and 4 limitations noted above. Therefore claims2 and 4 are considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghafoori et al. (NPL: “Unsupervised Parameter Estimation for One-Class Support Vector Machines”): teaches the joint optimization of support vector machine parameters for estimating the support vector machine parameters.
Chen et al. (US Pub. No. 20160238438) teaches one-class support vector machine is an unsupervised kernel-based approach for anomaly detection. It assumes that all positive training samples share some common properties to form one class. And negative training samples can have very different properties without any commonness. There may exist many failure patterns the one-class SVM can be trained to cover all of them as outliers.
Sonalker et al (US Pub. No. 20160188396):  teaches  one-class SVM classifier employs a Radial Basis Function (RBF) as the kernel for defining the hyperplane used of detecting outliers as temporal patterns  for tuning the classifier over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/              Examiner, Art Unit 2129